Exhibit 10.2 Home Treasure Finders Inc 3nd Ave Denver, CO 80221 Phone: (720)273-2398 Fax: (720)890-8885 1 The printed portions of this form, except differentiated additions, have been approved by the Colorado Real Estate Commission. 2(CBS4-8-13) (Mandatory 1-14) 3 4THIS FORM HAS IMPORTANT LEGAL CONSEQUENCES AND THE PARTIES SHOULD CONSULT LEGAL AND TAX OR 5OTHER COUNSEL BEFORE SIGNING. 6 7CONTRACT TO BUY AND SELL REAL ESTATE 8(LAND) 9 (x Property with No Residences) 10(❑ Property with Residences-Residential Addendum Attached) 11 12 13Date: March 15,2014 14AGREEMENT 151.AGREEMENT. Buyer, identified in § 2.1, agrees to buy, and Seller, identified in § 2.3, agrees to sell, the Property 16described below on the terms and conditions set forth in this contract (Contract). 172. PARTIES AND PROPERTY. 182.1.Buyer. Buyer, JDONE LLC, will take title to the Property 19described below as ❑ Joint Tenants ❑ Tenants In Common ❑ Other BUYER TO NOTIFY TITLE 72 HOURS PRIOR TO CLOSING. 20 2.2.Assignability and Inurement. This Contractx Is ❑ Is Not assignable by Buyer without Seller's prior written 21consent. Except as so restricted, this Contract inures to the benefit of and is binding upon the heirs, personal representatives, 22successors and assigns of the parties. 232.3.Seller. Seller, Os Rosemary LLC, is the current owner of the 24Property described below. 252.4.Property. The Property is the following legally described real estate in the County of Adams, Colorado: 26SECT, TWN, RNG: 28-2-67 DESC:PARCEL A THAT PT OF THE SW4 OF SEC 28 DESC AS FOLS BEG AT THE W 1/4 COR OF SD SEC 28 TH N 89D 25M 24S E 1005/05 FT TO THE TRUE POB SD PT BEING ON THE E ROW LN OF ROSEMARY S T TH CONT ALG THE N LN OF S1) SW4 N 89D 25M 24S E 315/52 FT TH S /45 FT TH S 89D 32M 23S W 317/99 FT TO A PT ON THE E ROW LN OF ROSEMARY ST TH N 000 29M47S E 662/85 FT TO THE TRUE POB EXC THE N 30 FT AND THE S 30 FT OF SD PARC FOR RD PURPOSES 5A 27 28 29 8350 Rosemary StCommerce City Colorado 80022 30 known as No. 31 Street AddressCityStateZip 32together with the interests, easements, rights, benefits, improvements and attached fixtures appurtenant thereto, and all interest of 33Seller in vacated streets and alleys adjacent thereto, except as herein excluded (Property). 342.5.Inclusions. The Purchase Price includes the following items (Inclusions): 35 2.5.1.Fixtures. All fixtures attached to the Property on the date of this Contract. 36Other Fixtures: NA 37 38 39If any fixtures are attached to the Property after the date of this Contract, such additionfixtures are also included in the Purchase 40Price. 412.5.2.Personal Property. If on the Property, whether attached or not, on th date of this Contract, the following 42items are included: 43NA CBS4-8-13. CONTRACT TO BUY AND SELL REAL ESTATE (LAND) 3/15/2014 12:15
